


110 HRES 1138 IH: Recognizing Carnival Memphis for its

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1138
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Mrs. Blackburn
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Carnival Memphis for its
		  promotion of the commercial interests and economic development of Memphis,
		  Shelby County, and the greater mid-southern region for 77
		  years.
	
	
		Whereas Carnival Memphis remains committed to community
			 service and supporting the philanthropic efforts of the nonprofit community in
			 Memphis and Shelby County;
		Whereas Carnival Memphis is dedicated to promoting the
			 best interests of the entire Memphis and Shelby County community;
		Whereas Carnival Memphis recognizes leaders in both the
			 business and nonprofit communities each year for helping make Memphis and
			 Shelby County a great place to live and work;
		Whereas the Cystic Fibrosis Foundation, the Harwood
			 Center, and the Carnival Memphis Kids Café, a food bank, share a rich tradition
			 of strengthening communities and positively impacting children’s lives in
			 Memphis and Shelby County;
		Whereas musicians, singers, songwriters, and professionals
			 throughout the music industry have a long and storied history of contributing
			 to the economic, cultural, and spiritual development of Memphis and Shelby
			 County;
		Whereas Isaac Hayes and David Porter, this year’s
			 recipients of Carnival Memphis’ Cook Halle Award for outstanding contributions
			 to industry and the community, have had an incredible impact on the music
			 community in Memphis and throughout the world;
		Whereas songs created by Isaac Hayes and David Porter have
			 sold more than 30,000,000 albums worldwide; and
		Whereas Isaac Hayes and David Porter were inducted into
			 the Songwriter’s Hall of Fame in 2005: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates and recognizes the historic achievements of Carnival Memphis and
			 its distinguished honorees in both the business and philanthropic communities
			 for their dramatic impact on the community in Memphis and Shelby County on its
			 77th anniversary.
		
